Citation Nr: 0828353	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  05-38 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder, to include plantar fasciitis and degenerative 
changes.

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to the left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to May 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2008, the veteran testified before the undersigned 
via videoconference.


FINDINGS OF FACT

1.  A left foot disorder, including plantar fasciitis and 
degenerative changes, was not manifest during service or 
within a year after discharge, and is not related to the 
veteran's active service.

2.  A low back disorder was not manifest during service or 
within a year after discharge, and is not related to the 
veteran's active service.

3. A low back disorder is not shown to have been caused or 
aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  A left foot disorder, including plantar fasciitis and 
degenerative changes, was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  A low back disorder was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

3.  A low back disorder is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in April 2003 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was told what the evidence needed to show in order to 
substantiate his service connection claims.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in July 2008.

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and readjudicated by the RO in the supplemental statement of 
the case dated in April 2008, which was prior to the transfer 
and certification of the case to the Board.  The Board finds 
that the content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  The Board 
notes that it appears that some of the veteran's service 
medical records are not associated with the claims file 
because they were burned in a fire at the National Personnel 
Records Center in 1973.  The RO tried numerous times to 
locate or recreate these records or find alternative sources 
for this evidence.  The RO was partially successful.  In July 
2007, the RO made a formal finding that the veteran's service 
medical records were unavailable.  Nevertheless, under such 
circumstances, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because 
these records, if they existed, remain absent from the file, 
the Board's analysis has been undertaken with the heightened 
obligation set forth in Cuevas and O'Hare in mind.  It is 
further noted, however, that the case law does not lower the 
legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  Neither the veteran nor his 
representative has contended that any available evidence 
relative to the issue decided herein is absent from the 
record.  The veteran has been afforded an examination on the 
issue regarding the foot disability decided herein.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Because the veteran is 
claiming his back disorder as secondary to his foot disorder, 
and service connection for the foot disorder is denied 
herein, the veteran need not be afforded an examination on 
this issue.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Analysis

The veteran has contended that he injured his left foot while 
on a march in service.  He then has claimed that his back 
disorder is secondary to this foot injury.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  Effective October 10, 2006, changes were 
made to this regulation.  However, the veteran filed his 
claim prior to this date, so the Board will apply the 
regulation in effect at that time, which version favors the 
veteran.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

As indicated above, it appears that the majority of the 
veteran's service medical records are unavailable.  However, 
his May 1955 separation examination is of record.  
Examinations of the veteran's spine and feet were normal, and 
no defects or diagnoses were noted.

Morning reports obtained by the RO pertaining to the 
veteran's service indicated that he served in the same unit 
as the fellow solider who has submitted several written 
statements, detailed below.

In a March 1973 Report of Medical History, completed as part 
of the veteran's federal civilian employment, he denied a 
history of recurrent back pain and reported a history of foot 
trouble.  The physician indicated that the veteran had 
athlete's foot.  On examination, the veteran's feet and spine 
were normal.  In a February 1976 document, he denied any past 
history of accident.  When examined at that time, he was 
noted to have flat feet, which involved no swelling.  In a 
separate February 1976 Report of Medical History, the veteran 
denied a history of recurrent back pain and stated that he 
did not know if he had a history of foot trouble.  In a May 
1983 document, he indicated that he had a past history of 
fracture of the right heel.  In a separate May 1983 Report of 
Medical History, the veteran denied a history of recurrent 
back pain or foot trouble.  In a June 1995 entry, the veteran 
denied significant health history or any health problems.  In 
a separate June 1995 Report of Medical History, the veteran 
denied a history of recurrent back pain or foot trouble.

VA outpatient treatment records beginning in June 2001 show 
the veteran sought treatment for foot pain.  He indicated at 
that time that he had this pain for the past couple weeks.  
He recalled no specific trauma.

A subsequent June 2001 VA podiatry record shows the veteran 
contended his left heel had been painful for about one month.  
The impression was that the veteran's examination was 
consistent with plantar fasciitis.

In December 2001, the veteran initiated care at a new VA 
facility.  With regard to medical history, the veteran 
reported a fracture of his cervical vertebrae at age 55 and 
denied any other major injuries.

July 2002 VA outpatient records show the veteran complained 
of foot pain for, alternatively, two months and one year.

September 2002 VA outpatient records show the veteran was 
diagnosed with degenerative joint disease of the lower 
extremities with bilateral heel pain.  Another September 2002 
record shows the veteran complained of worsening pain in his 
feet and was diagnosed with plantar fasciitis.

An October 2002 VA outpatient record shows the veteran 
complained of left heel pain for one month.

A November 2002 VA outpatient record shows the veteran was 
prescribed orthotics for his feet.

In a January 2003 written statement, a fellow soldier of the 
veteran indicated that he remembered the veteran receiving 
treatment for his leg and back while they were stationed 
together in Korea.

In a May 2004 written statement, the veteran's fellow soldier 
indicated he remembered the veteran receiving treatment for a 
leg and foot injury while in Camp Chaffee Army Hospital.

May and July 2004 VA outpatient treatment records show the 
veteran complained of back pain.  He was diagnosed with 
spondylosis, and x-rays showed possible osteoporosis.

In August 2005, the veteran underwent VA examination.  His 
claims file was not reviewed.  He gave a history of a left 
foot fracture during basic training, when he was stationed in 
Arkansas in July 1953.  He stated that it was a compound 
fracture.  He was treated in a cast for two months.  Then a 
steel plate was placed in the left boot that he used 
throughout his service.  Following examination, the diagnosis 
was left foot, status post compound fracture of the heel, 
treated in a cast and a boot with a steel plate in it.  The 
veteran did have a residual of the foot fracture, as 
evidenced by the abnormal gait with limping due to pain.  He 
showed degenerative changes on x-ray, also a residual.

An October 2005 VA record shows the veteran complained of 
left ankle pain for two weeks.  He indicated that he injured 
the left ankle in service and has walked with a limp since 
then.  The assessment was left ankle sprain.

A February 2006 VA outpatient record shows the veteran 
complained of left heel pain.  He reported a fracture of the 
left arch area while in service.

In a March 2006 response, the National Personnel Records 
Center indicated that any inpatient clinical records from 
Camp Chaffee Arkansas Army Hospital would have been retired 
to the veteran's personnel file, which was presumed 
unavailable due to a fire.

A May 2006 VA outpatient record shows the veteran complained 
of low back pain for the past five days.  He stated that he 
limped due to an old compound fracture of the left foot, 
which caused fatigue.  The assessment was low back pain.

A June 2008 VA outpatient record shows the veteran underwent 
x-ray examination of his lumbar spine.  The impression was 
moderate degenerative changes and no acute abnormality.

In a July 2008 written statement, the veteran's fellow 
soldier indicated that they served all of their service 
together.  He remembered that the veteran's left foot injury 
occurred when they were double timing with full packs on 
their backs.  The veteran had a lot of pain in the arch of 
his foot and was taken by ambulance to a hospital.  He 
received treatment for his back and leg.

In July 2008, the veteran testified before the undersigned.  
He described how he hurt his foot while marching in basic 
training.  It was a compound fracture, and he had to wear a 
cast.  He also wore a steel plate in his boot for his entire 
period of active duty.  He was taken by ambulance to a 
hospital.  The veteran did not get much treatment since that 
time.  When he separated from service, he did not report his 
foot problem, because he did not want to be forced to stay 
another week.  Since then, he wore a foot brace.  He stated 
that he did not complain to the National Guard because he had 
a desk job.  The veteran indicated that he denied a foot 
problem in 1995, when he applied for a job at Fort Carson, 
because he wanted the job.  He stated that his back problem 
was secondary to his foot.  He did not injure his back from 
falling.  He has not been treated for his back since service 
because he was holding a civil service job and could not get 
treatment.  He stated that his altered gait, due to his foot 
problems, caused his back problems.  A doctor has never told 
him that his back problem was due to his foot.

The Board will first address the veteran's claim of 
entitlement to service connection for a disorder of the left 
foot.  As detailed above, the veteran contends that he 
suffered a compound fracture of his left foot in service.  
Thus, he believes that his current disability. is due to this 
injury.  As indicated above, it appears that a majority of 
the veteran's service medical records are unavailable.  
However, the veteran's separation examination is of record.  
Since it is the only service record contained in the claims 
file, it is afforded considerable weight in evaluating the 
veteran's claims.  This document shows the veteran's feet 
were normal upon separation, and the physician noted no 
defects or diagnoses.  While the veteran testified in July 
2008 that he lied and reported no medical problems at that 
time in order to get his discharge, he does not contend that 
his separation examination was in any way incomplete.  No 
matter what the veteran reported as to his medical history at 
that time, the evidence shows that he was examined, and his 
feet were normal.  This separation examination report is the 
only evidence of record that was created contemporaneously 
with the veteran's service.  Therefore, it is afforded 
considerable evidentiary weight.

Medical records associated with the veteran's civilian 
employment show that he underwent examination beginning in 
1973, eighteen years after his separation from service.  
While the veteran reported a history of foot trouble at that 
time, his diagnosis was athletes foot.  On examination, his 
feet were normal, and no injury or residuals of a fracture 
were found.  While the veteran reported a history of fracture 
in May 1983, he indicated that it was his right heel.  At 
issue here is the veteran's left heel.  Subsequently, in June 
1995, the veteran denied any history of foot trouble.  
Although the veteran testified in July 2008 that he lied on 
this form, the Board still regards this as a sworn and signed 
document from the veteran and will treat it with the 
appropriate weight.

Furthermore, the VA outpatient records show the veteran 
sought treatment for his feet in June 2001.  At that time, he 
reported pain in his foot only for the past month.  The Board 
affords great weight to the veteran's statements to a 
physician regarding his medical history the first time he 
seeks treatment for a specific disorder.  The veteran 
reiterated that this pain began only recently when he 
thereafter sought treatment in July and October 2002.  He did 
not report his contention of a previous fracture to a 
treating physician until his August 2005 VA examination, 
conducted in conjunction with his pending claim.

In addition, the veteran stated during October 2005 VA 
outpatient treatment that he had injured his left ankle in 
service and had walked with a limp since then.  This 
contradicts his current contention that he injured his foot 
and also contradicts the veteran's statements to VA 
physicians beginning in June 2001, when he claimed foot pain 
for only the past several weeks.  Furthermore, the veteran 
indicated during his July 2008 hearing that he had worn a 
foot brace since his separation from service.  However, no 
examination reports dated between separation and November 
2002, when he was prescribed orthotics, show he wore a foot 
brace.  Indeed, the veteran's feet were found to be normal in 
May 1955 and March 1973.

Given these contradictions, the Board finds that we may not 
rely on the veteran's statements as being credible.  His 
first assertion of having fractured his left foot in service 
was made in his April 2003 claim for benefits.  The first 
medical document showing this contention was in August 2005, 
fifty years after his separation from service.  All treatment 
and examination reports dated prior to that time contained no 
evidence of the compound fracture the veteran contends he 
incurred while on active duty.  As such, the Board finds that 
veteran's statements regarding his compound fracture (injury) 
of the left foot in service is not credible.  Therefore, the 
Board cannot rely on the opinion of the August 2005 VA 
examiner, since it is based upon the veteran's report of his 
medical history.  The Board finds that the examination 
reports dated during and the early decades post-service are 
far more probative as to the existence of residuals of an 
injury.

The Board now turns to the statements of the veteran's fellow 
soldier.  The Board finds that we may not rely on them as 
credible.  The soldier indicates that the veteran was treated 
for his leg and back while they were in service.  However, 
the veteran testified in July 2008 that he did not injure his 
back in service.  Instead, he believed that his back disorder 
was caused by his years of an altered gait, which was due to 
his foot disability.  Given this contradiction between the 
veteran's statements and those of his fellow soldier, the 
Board finds that we may not rely on such assertions.

Finally, the Board notes that while the veteran was diagnosed 
with degenerative changes of his left foot in August 2005, 
the evidence shows the veteran did not manifest arthritis of 
the left foot to a compensable degree within one year of 
separation.  Therefore, service connection on a presumptive 
basis is not warranted.

Therefore, the Board finds that the evidence preponderates 
against a finding that his left foot disorder is related to 
an injury in service.  As such, the claim must be denied.

With regard to his claim of entitlement to service connection 
for a low back disorder, the veteran has contended that this 
is secondary to his foot disorder.  Specifically, he stated 
during his July 2008 hearing that his altered gait caused 
this back problem.  However, since service connection has 
been denied for a left foot problem, this theory of 
entitlement is not applicable to the veteran.

In addition, the evidence establishes the veteran's back 
disorder is not directly related to his active service.  
Treatment for a back disorder was not shown until May 2004, 
nearly fifty years after separation from service.  As such, 
manifestation of arthritis to a compensable degree was 
certainly not shown within one year of discharge.  In 
addition, while the veteran indicated that his back had been 
hurting since service, and his fellow soldier indicates that 
he was treated for his back disorder in service, as has been 
shown above, these statements are not credible, and the Board 
will not rely on them.  The Board concludes that the 
examinations conducted during and in the immediate decades 
post-service are more probative that the lay assertions 
advanced in this case.  Therefore, the evidence preponderates 
against the claim of service connection for a low back 
disorder, and there is no doubt to be resolved.


ORDER

Service connection for a left foot disorder, to include 
plantar fasciitis and degenerative changes, is denied.

Service connection for a low back disorder, claimed as 
secondary to the left foot disorder, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


